Citation Nr: 1620443	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service connected right knee degenerative joint disease, status-post chrondroplasty and menisectomy. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee medial-lateral instability.

3.  Entitlement to an initial compensable disability rating for degenerative joint disease of the left hand.  

4.  Entitlement to an initial compensable evaluation for left ear hearing loss. 

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

6.  Entitlement to service connection for right ear hearing loss.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

All issues other than the claim of entitlement to an increased evaluation for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2016 statement, the Veteran indicated that he wished to withdraw his claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  



CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an evaluation in excess of 10 percent for tinnitus have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the Veteran's representative's February 2016 brief, the Veteran through his representative stated that he wished to withdraw his appeal of entitlement to an increased evaluation for tinnitus.  As such, there remain no allegations of errors of fact or law for appellate consideration for that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.  


REMAND

Remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain VA medical records.  38 C.F.R. § 3.159(c)(2).  In a February 2016 brief, the Veteran's representative indicated the Veteran was receiving treatment at his local VA medical center and undergoing physical therapy at a VA contracted medical provider for his service-connected disabilities.  As the representative correctly noted, these records have not been associated with the electronic record.  The Board notes that VA has received some physical therapy treatment records.  However, it does not appear all records have been obtained.  On remand, these records should be obtained and uploaded to the electronic claims file.  

Next, the Veteran has asserted that his hearing loss has worsened since his last VA audiological examination in 2012.  For his left ear, which is service-connected, a new examination is warranted.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  An examination is also necessary for the Veteran's claim of entitlement to service connection for right ear hearing loss in order to determine whether decreased hearing in his right ear has caused the Veteran to have a hearing loss disability for VA disability purposes in that ear.

The Board further finds that new examinations are warranted for the Veteran's right knee and left hand disabilities, especially since the Veteran is reporting increased treatment for these conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected left hand degenerative joint disease.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected right knee disabilities, including instability and limitation of motion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

5.  After any additional records are associated with the claims file, provide the Veteran with a VA examination of for left and right hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should provide the Veteran with an appropriate examination to determine the severity of his service-connected left ear hearing loss.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

For the Veteran's right ear hearing loss, the examiner must determine whether the Veteran has a hearing loss disability for VA purposes in that ear.  

If the Veteran has hearing loss for VA purposes in the right ear, the examiner must also furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) that right ear hearing loss is related to military service.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


